Citation Nr: 1014548	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-11 839	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right leg.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO decision.  The 
Veteran presented sworn testimony in support of his claim 
during a May 2008 RO hearing.


FINDING OF FACT

The Veteran currently does not have any identifiable 
residuals of a right leg injury in service, as his skin, 
right thigh muscle, tendons bones, nerves, and all tissues in 
the area of the right thigh are shown to be within normal 
limits.


CONCLUSION OF LAW

Service connection for residuals of a right leg injury is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A letter containing this 
information pertinent to this claim was provided to the 
Veteran in May 2007, prior to the initial adjudication of the 
claim.  

The Veteran's service treatment records, VA medical records 
and copies of his private medical records have been obtained.  
He has been provided with a VA medical examination.  He has 
presented written arguments in support of his claim.  He has 
presented testimony during a hearing at the RO.  We are 
satisfied that all relevant and obtainable evidence 
pertaining to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The Veteran contends his right thigh was injured when a six-
inch splinter entered the leg during service.  He relates 
that he was sliding down a utility pole during advanced 
individual training when the splinter entered his leg to 
approximately three inches deep.  During the May 2008 RO 
hearing, he testified that a doctor removed the splinter and 
closed the wound with two or three stitches.  Although he 
does not currently have a scar on the leg, he contends that 
he has experienced constant pain in the site ever since the 
injury.  He further testified during the hearing that he had 
sought medical treatment for the pain in the late 1990s or 
early 2000 at St. Michael's Hospital, where an amputation of 
the leg was considered. 

Review of the Veteran's service treatment records reveals no 
record of the splinter injury alleged by the Veteran.  In 
February 1979, he did sustain a splinter in his arm, but 
there is no report of a splinter in his leg.  Additionally, 
later that month, he was treated for a leg muscle pull, but 
there is no indication the muscle pull was related to a 
splinter or that his skin was broken during this incident.

Medical records received from the institution with custody of 
the former St. Michaels' hospital records do not reveal any 
treatment whatsoever for residuals of a splinter injury in 
service, or indeed, any indication that physicians were 
considering whether the Veteran's leg required amputation.

Recent VA medical records reveal no treatment related to 
puncture wound residuals in the area of the right thigh.

The report of a May 2009 VA examination shows that the 
examiner found no residuals of the reported-inservice injury.  
The muscle structure in the right thigh was normal, the skin 
in the area identified by the Veteran showed no signs of a 
puncture wound, and the pigmentation of the skin was similar 
to that of the same area of the left thigh.  The examiner 
found no evidence of tendon, bone, joint, or nerve damage, 
and no adhesions or tissue loss.  The only diagnosis rendered 
by the examiner was that of age-related degenerative joint 
disease in both knees.  

Several long-time friends of the Veteran have written to 
support his claim.  Their statements indicate that they knew 
the Veteran prior to his brief period of active service and 
they were aware of his injury and suffering during service.  

In sum, the evidence of record does not support the Veteran's 
claim.  No current right thigh disability related to a 
splinter or puncture wound in service is shown.  In the 
absence of a current disability which can be linked to 
service or to any event in service there can be no valid 
claim.  Brammer.  The Veteran's hearing testimony and the 
statements provided by his friends are helpful to the Board 
in understanding his experience during service.  In the 
absence of a current disability related to such experience, 
however, service connection would be inappropriate.  The 
preponderance of the evidence is against the claim and 
service connection for residuals of a right leg injury must 
be denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a right leg injury is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


